Citation Nr: 9909008	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
(NOD) to a September 28, 1994, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972, and from August 1977 to August 1980.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1997 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, that the appellant did not file 
a timely NOD with respect to a September 28, 1994, rating 
decision, which denied entitlement to service connection for 
laceration of the right arm, urinary tract infection, scrotal 
pain, laceration of the chin, injuries of the ankle and hip, 
abdominal pain, testicle pain, injury of the right foot, and 
Crohn's disease.

On his VA Form 9 substantive appeal, received in March 1998, 
the veteran indicated that he wanted a Travel Board hearing.  
However, during his May 1998 hearing at the RO, the veteran 
testified that his hearing request was satisfied by the RO 
hearing.  Thus, the Board will consider the veteran's request 
for a Travel Board hearing to be withdrawn.  38 C.F.R. 
§ 20.702(e) (1998).


FINDINGS OF FACT

1.  By a rating decision dated September 28, 1994, the RO 
denied entitlement to service connection for laceration of 
the right arm, urinary tract infection, scrotal pain, 
laceration of the chin, injuries of the ankle and hip, 
abdominal pain, testicle pain, injury of the right foot, and 
Crohn's disease; the appellant was notified of this 
determination, and of his appellate rights, by a letter dated 
October 13, 1994.

2.  Written correspondence from the appellant received at the 
RO in November 1994 reflects an intent to appeal the denial 
of entitlement to service connection for laceration of the 
right arm, urinary tract infection, scrotal pain, laceration 
of the chin, injuries of the ankle and hip, abdominal pain, 
testicle pain, injury of the right foot, and Crohn's disease.  
This document put VA on notice that the veteran intended to 
appeal the September 28, 1994, rating decision.


CONCLUSION OF LAW

The appellant filed a timely NOD to the September 28, 1994, 
rating decision.  38 U.S.C.A. § 7105(b)(1), (2) (West 1991); 
38 C.F.R. §§ 20.201, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he filed a timely NOD to the RO's 
September 28, 1994, rating decision, which denied entitlement 
to service connection for laceration of the right arm, 
urinary tract infection, scrotal pain, laceration of the 
chin, injuries of the ankle and hip, abdominal pain, testicle 
pain, injury of the right foot, and Crohn's disease.  The 
veteran received notice of said denial, along with his 
appellate rights, by a letter from the RO dated October 13, 
1994.

The veteran avers that his timely NOD consists of a VA Form 
21-4138, Statement in Support of Claim, received November 8, 
1994.  Upon that form, the veteran stated:

I am requesting reconsideration of your 
decision to deny my claim for a service 
connected disability rating for the  
following conditions:  laceration of the 
right arm, urinary tract infection, 
scrotal pain, laceration of the chin, hip 
and ankle injury, abdominal pain, 
testicle pain, injury to the right foot, 
[C]rohn's disease.

The veteran also stated "I believe that an examination 
should be provided and that the benefit of the doubt be 
afforded along with the results of the C & P examination."  

In its November 23, 1994, response, the RO denied the 
veteran's request for a compensation and pension examination 
and concluded "[i]f you wish to appeal our previous decision 
to deny service-connected disability for the conditions 
mentioned in our letter of 10-13-94, please refer to the VA 
Form 4107, Notice of Procedural and Appellate Rights, which 
explains your procedural and appellate rights."

The veteran submitted a Form 21-4138 in October 1995, wherein 
he stated "I filed a VA compensation claim in approximately 
February 1995 for multiple disabilities.  I have never 
received a letter of acknowledgement."  

By a letter dated in May 1996, the RO replied:

You mentioned in your letter of October 
1995, that you filed for multiple 
disabilities around February 1995.  The 
only issue you claimed around that time 
was service-connection for hearing loss.

If you are referring to your letter dated 
November 8, 1994 requesting 
reconsideration of our decision to deny 
your claim for multiple issues you filed 
in August 1994, we sent you a letter 
dated November 23, 1994 informing you an 
exam was not in order.

In September 1997, the veteran submitted a Form 21-4138, upon 
which he stated "I am appealing your rating decision dated 
9-28-94 ref [sic] to my VA [F]orm 21-526, for disability, 
that I received on 9-11-1997, because all of the injuries I 
have mention [sic] on the form DID occurred [sic],while on 
active duty, serving for country."

By its December 1997 determination letter, the RO informed 
the appellant that he was notified on October 13, 1994, of 
the denial of entitlement to service connection for 
laceration of the right arm, urinary tract infection, scrotal 
pain, laceration of the chin, injuries of the ankle and hip, 
abdominal pain, testicle pain, injury of the right foot, and 
Crohn's disease.  The RO also stated that "[w]e did not 
receive your Notice of Disagreement until September 16, 
1997."

During his hearing at the RO in May 1998, the veteran 
testified that he has disagreed with the September 1994 
rating decision ever since it was made.

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200-02 (1998).  Time 
limits within which a claimant is required to act to perfect 
a claim or challenge an adverse VA determination may be 
extended for good cause shown, if requested.  38 C.F.R. 
§ 3.109(b) (1998).  

The statutory requirements for an NOD are set forth in 
38 U.S.C.A. § 7105(b) (West 1991).  Section 7105(b) provides, 
in pertinent part, that an NOD must be filed with the agency 
of original jurisdiction, that is, the agency which entered 
the initial review or determination concerning a claim 
(38 U.S.C.A. § 7105(b)(1)); that an NOD must be filed within 
one year from the date of mailing of notice of the 
determination; and, that an NOD "must be in writing and may 
be filed by the claimant, the claimant's legal guardian, or 
such accredited representative, attorney, or authorized agent 
as may be selected by the claimant or legal guardian."  38 
U.S.C.A. § 7105(b)(2).  An NOD is defined by VA regulations 
as "[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  See 
Garlejo v. Brown, 10 Vet. App. 229, 232 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); Hamilton v. Brown, 4 Vet. 
App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1547 (Fed. 
Cir. 1994); see also 38 C.F.R. § 20.201.

Upon the timely receipt of an NOD, the RO must prepare and 
furnish to the claimant a statement of the case (SOC), unless 
the benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The claimant must then file a 
substantive appeal within 60 days from the date the statement 
of the case is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 
(1998).

Upon application of the foregoing, the Board construes the 
appellant's November 1994 correspondence to the RO as a valid 
NOD.  The VA Form 21-4138 requested "reconsideration" of 
the denied claims of entitlement to service connection (which 
were specifically enumerated), and also sought a current VA 
examination.  Thus, the Board finds that the requests 
contained in this correspondence reasonably express 
disagreement with the adverse determinations in September 
1994.  It is difficult to envision any reason to request 
reconsideration and a current examination other than to 
contest the result of the September 28, 1994, rating 
decision.  Accordingly, the Board concludes that the November 
1994 correspondence constitutes "[a] written communication . 
. . expressing dissatisfaction or disagreement with an 
adjudicative determination by an agency of original 
jurisdiction and a desire to contest the result" pursuant to 
38 C.F.R. § 20.201.  

Accordingly, the Board concludes that VA (specifically, the 
RO) was timely put on notice that the appellant intended to 
appeal the claims denied in the September 1994 rating 
decision.  Thus, an appeal was properly initiated in November 
1994 through timely filing of a valid NOD.



ORDER

The veteran submitted a timely notice of disagreement to the 
September 28, 1994, rating decision.  To this extent, the 
appeal is granted.





		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


